DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  “the associated first opening” and “the associated second opening” lack antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekiguchi (2004/0066430).

 	Regarding claim 1, Sekiguchi teaches a liquid ejecting head comprising: 
a first individual flow path (figs. 3, 10, flow path 28, 29 for nozzle 24-1); 
a second individual flow path (figs. 3, 10, flow path 28, 29 for nozzle 24-1 next to first nozzle), the first individual flow path and the second individual flow path being arranged side by side along a first direction (fig. 3, into page, fig. 10, horizontal direction); 
a first nozzle (fig. 3, nozzle 24-2) communicating with the first individual flow path (see fig. 3); 

a first common liquid chamber (fig. 3, item 26 for nozzles 24-1) coupled to one end of the first individual flow path and to one end of the second individual flow path (compare figs. 3, 10, [0064]), wherein 
the first nozzle and the second nozzles each have an opening having an axis that extends in a second direction (fig. 3, horizontal on page), 
the first individual flow path includes a first pressure chamber (fig. 3, chamber 23) associated with an energy generating element (fig. 3, item 12) and a first communication path (fig. 3, path 51b from pressure chamber 23 to nozzle 24) through which the first pressure chamber communicates with the first nozzle (see fig. 3), 
the first communication path includes a first end portion (fig. 3, portion closest to numeral 51 and pressure chamber 23) and a second end portion (fig. 3, portion closest to nozzle 24), the first end portion is directly connected with the first pressure chamber and is defined by a side wall (fig. 3, wall of layer 21) of the first communication path to form a first opening (fig. 3, opening in layer 21), and the second end portion is directly connected with the first nozzle and is defined by the side wall (fig. 3, wall of layer 15) of the first communication path to form a second opening (fig. 3, opening in layer 15), and 
when seen along the second direction, in the first communication path, the first end portion, and the associated first opening, and the second end portion, and the associated second opening, are disposed at positions which do not overlap each other (see fig. 3, note that there is no overlap)..

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sekiguchi (2004/0066430) in view of Uezawa (8,915,576).

Regarding claim 11, Sekiguchi teaches a liquid ejecting apparatus comprising: the liquid ejecting head according to claim 1, wherein the second individual flow path includes a second pressure chamber associated with an energy generating element, and a second communication path through which the second pressure chamber communicates with the second nozzle (see figs. 3, 10, rejection of claim 1). 
Sekiguchi does not teach wherein the second communication path has a third end portion that is directly connected with the second pressure chamber and a fourth end portion that is directly connected with the second nozzle. Uezawa teaches wherein a first communication path (Uezawa, fig. 3, path leading to and around nozzle 131 and including leg 280) has a third end portion (Uezawa, fig. 3, portion of channel 280 closest second pressure chamber 122) that is directly connected with the second pressure chamber and a fourth end portion (Uezawa, fig. 3, portion of leg 280 closest second nozzle 132) that is directly connected with the second nozzle (Note that “directly connected” can mean any number of things). It would have been obvious to add a communication channel between the first and second nozzle assemblies, as disclosed by Uezawa, in the device disclosed by Sekiguchi because doing so would allow for more effective ink circulation through the pressure chambers, common liquid channels, individual liquid channels and communication channels. 

Regarding claim 5, Sekiguchi in view of Uezawa teaches the liquid ejecting head according to claim 11, further comprising: 
a second common liquid chamber (Uezawa, fig. 3, item 172 in addition to first channel 171) coupled to both the first individual flow path and second individual flow path
the second common liquid chamber is different from the first common liquid chamber (Uezawa, see fig. 3).

Regarding claim 6, Sekiguchi in view of Uezawa teaches the liquid ejecting head according to claim 5, wherein when seen along the first direction, the first pressure chamber and the second pressure chamber do not overlap each other (Uezawa, see figs. 3, 4). 	Regarding claim 7, Sekiguchi in view of Uezawa teaches the liquid ejecting head according to claim 6, wherein when seen along the first direction, the first nozzle and 
Regarding claim 9, Sekiguchi in view of Uezawa teaches the liquid ejecting head according to claim 8, wherein when seen along the second direction, the fourth end portion is provided further apart from the second common liquid chamber than the third end portion (Sekiguchi, figs. 3, 10, Uezawa, figs. 3, 4).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853